Case 2:14-bk-56823   Doc 104    Filed 12/18/19 Entered 12/18/19 08:31:36   Desc Main
                               Document      Page 1 of 3
Case 2:14-bk-56823   Doc 104    Filed 12/18/19 Entered 12/18/19 08:31:36   Desc Main
                               Document      Page 2 of 3
Case 2:14-bk-56823         Doc 104    Filed 12/18/19 Entered 12/18/19 08:31:36     Desc Main
                                     Document      Page 3 of 3



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION

  In Re:                                         Case No. 2:14-bk-56823

  Ronald L. Walker, Jr.
                                                 Chapter 13
  Crystal A.M. Walker

  Debtor(s).                                     Judge John E. Hoffman, Jr.

                                  CERTIFICATE OF SERVICE

 I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
 electronically on December 18, 2019 through the Court’s ECF System on all ECF participants
 registered in this case at the e-mail address registered with the Court

 And by ordinary U.S. Mail on December 18, 2019 addressed to:

           Ronald L. Walker, Jr., Debtor
           Crystal A.M. Walker, Debtor
           584 Peak Court
           Reynoldsburg, OH 43068

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
